 Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19        PageID.1   Page 1 of 15



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICIDGAN
                          SOUTHERN DIVISION

TERRENCE ROACH,                          U.S. District Court No: - - - -

      Plaintiff,                         Hon. _ _ _ _ __
                                         Magistrate Judge _ _ _ __
v.
                                         Removed from
FORD MOTOR COMPANY,                      Third Circuit Court
                                         Case No. 19-002372-CD
      Defendant.

----------------------------~/
GASIOREK, MORGAN, GRECO,                 KIENBAUM HARDY VIVIANO
McCAULEY & KOTZIAN, P.C.                  PELTON & FORREST, P.L.C.
By: David F. Greco (P53523)              By: Elizabeth Hardy (P37426)
Attorneys for Plaintiff                      Sonja L. Lengnick (P67101)
30500 Northwestern Highway               Attorneys for Defendant
Suite 425                                280 N. Old Woodward Ave., Suite 400
Farmington Hills, MI 48334               Birmingham, MI 48009
(248) 865-0001                           (248) 645-0000
dgreco@gmgmklaw.com                      ehardy@khvpf.com
                                         slengnick@khvpf.com
---------------------------~/

                           NOTICE OF REMOVAL

      Defendant Ford Motor Company (hereinafter "Defendant" or "Ford), by its

undersigned counsel Kienbaum Hardy Viviano Pelton & Forrest, P.L.C., removes

this action from the Third Circuit Court, State of Michigan, where it is now

pending, to the United States District Court for the Eastern District of Michigan,

Southern Division.
 Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19             PageID.2   Page 2 of 15



      In support of its Notice of Removal, Ford states:

       1.    On February 19, 2019, Plaintiff commenced this action in Michigan's

Third Circuit Court by filing a Complaint entitled Terrence Roach v. Ford Motor

Company, docketed as case number 19-002372-CD.

      2.     Plaintiff served a Summons and a copy of the Complaint on Ford via

certified mail, which was received on February 22, 2019. Under 28 U.S .C. §

1446(b), this Notice of Removal is timely, because it is filed within 30 days of

Ford's acceptance of service.

      3.     The Summons and Complaint that are attached hereto as Exhibit A

constitute all process, pleadings, and orders in this action to date.

      4.     This Court has original "federal question" jurisdiction over this action

pursuant to 28 U.S.C. § 1331, because Count I of the Complaint alleges disability

discrimination in violation of the American with Disabilities Act ("ADA"), 42

U.S.C. § 12101 , et seq., and Count III of the Complaint pleads claims under the

Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq., both of which

arise under federal law.

      5.     Plaintiffs Complaint also pleads state law causes of action under

Michigan's Persons with Disabilities Civil Rights Act, MCL 3 7.11 01 , et seq., and

Elliott-Larsen Civil Rights Act, MCL 37.2 101, et seq. This Court has pendent or

supplemental jurisdiction over the state law claims because the state law claims


                                           2
 Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19          PageID.3   Page 3 of 15



derive from a common nucleus of operative facts. See 28 U.S. C. § 1367; 28 U.S .C.

§ 1441(C); United Mine Workers v. Gibbs, 383 U.S. 715 (1966).

      6.     A Notice of Filing Notice of Removal and a copy of this Notice of

Removal will be filed with the Clerk of the Third Circuit Court, State of Michigan,

as required by 28 U.S.C. § 1446(d), and copies will be served on Plaintiff as

verified by the attached proof of service.

      7.     Ford is entitled to, and hereby does, remove this action to this Court

pursuant to 28 U.S.C. §§ 1331 and 1441.

                                             KIENBAUM HARDY VIVIANO
                                             PELTON & FORREST, P.L.C.

                                             By: Is/ Sonia Lengnick
                                                 Elizabeth Hardy (P37426)
                                                 Sonja L. Lengnick (P67101)
                                             Attorneys for Defendant
                                             280 N. Old Woodward Ave., Suite 400
                                             Birmingham, Michigan 48009
                                             (248) 645-0000
                                             ehardy@khvpf.com
                                             slengnick@khvpf.com
Dated: March 22, 2019




                                             3
 Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19        PageID.4    Page 4 of 15



                           CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system and served by
electronic filing with the Wayne County Circuit Court's ECF system and via email
and U.S. Mail upon:

          David F. Greco
          30500 Northwestern Highway, Suite 425
          Farmington Hills, MI 48334


                                             Is/Sonja Lengnick
                                             280 North Old Woodward Ave
                                             Suite 400
                                             Binningham, Michigan 48009
                                             (248) 645-0000
                                             Email: slengnick@khvpf.com
                                             (P67101)
3237 19




                                         4
Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19   PageID.5   Page 5 of 15




                                EXHIBIT A
 .   •I
          )
               Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19                                                   PageID.6             Page 6 of 15

Approved, SCAO                                                   Original - Court                      2nd Copy - Plaintiff
                                                                 1st Copy· Defendant                   3rd Copy -Return

                   STATE OF MICHIGAN                                                                                            CASE NO.
                  THIRD JUDICIAL CIRCUIT                                    SUMMONS                                           19-002372-CD
                      WAYNE COUNTY                                                                                    Hon .•John H. Gillis, Jr.
Court address : 2 Woodward Ave., Detroit Ml 48226                                                                             Court telephone no. : 3 13-224 -5243
                                                                                           . - - - - - - - -- -- - - -·- -·- - - -- --,
 PlatntiH's namc(s), address(es), and telephone no(s)                                        .Defendant' s na me(s); addross(es), and telephone no(s).
 Roach , Terrence                                                               v
                                                                                             Ford Motor Company


 Plalntm's at1orncy, bar no., address, and telephone no
 David F. Greco 53523
 30500 Northwestern Hwy Ste 425
 Farmington Hills, Ml48334-3164


Instructions: Check the Items below that apply to you and provide any requ ired Information. Submit this form to the court clerk along with
your complaint and, If necessary, a case Inventory addendum (form MC 21 ). The summons section will be completed by the court clerl1.

  Domestic Relations Case
     0        There are no pending or resolved cases within the jurisdiction of the family division of the circuit cour1.Jnvolving the family or f amily
              members of the person(s) who are· the subject of the cor:nplalnt.                   .     ·
     0        There Is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court Involving the fa mily or
              family members of the person(s) who are the subject of the complaint. Attached Is a completed case inventory (form MC 21 ) listing
              those cases.
     0        It Is unknown If there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
              or family m embers of the person (s) who are the subject of the complaint.

  Civil Case
  0           This is a business case In which all or part of the action includes a bUsiness or commercial dispute under MCL 600.8035
  0           MDHHS and a contracted health plan may have a right to recover expenses in this case, I ce rtify th at notice and a copy of the
              complaint will be provided to MDHHS and (If applicable) the contracted health plan in accordance with MCL 400.1 06(4).
     ~There is no other pending or resolved' civil action arising out of the same transaction or occurrence as alleged in the complaint.
     0        A civil action between these parties or other parties arising out of the transaction or occurrence alleged In the complaint has

              been previously filed In   0   this court,   O _________________ _____ Court,
              where it was given case n u m b e r - - - - - - - - and assigned to J u d g e - - - - - - - -

       The actlon 0 remains 0 is no longer pending.
      Summons section completed by court clerk. ' I;;.__ _ _S_U_M_M_O_N_S_ _ ___,




NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued .
2 . YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
     copy on the other party or take other lawful action with the court (28 days If you were served by m all or you we re served outside
      this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief dem anded In the
    complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign lang uage Interpreter to help
     you fully participate In court proceedings, please contact the court immediately to make arrangements.


Issue date                                                       Expira tion date•                     Court clerk
2/ 19/2019                                                       5/21/2019                             Tashl a M arsh all

                                                                                                                Ca thy M. G arrett- W ay ne C oun ty C lerk.
'This summons Is invalid unless served on or before Its expiration date. This document must be sealed by the seal of the court.

MC        01 (1/19)             SUMMONS                                                           MCR 1.1 09(0 ). MCR 2.1 02(B), MCR 2.104, MCR 2.1 05
        Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19                                                    PageID.7           Page 7 of 15

                                                                                                         I                 SUMMONS
                                                                                                         Case No. : 19-002372-CD

                                                                 PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the dale of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.

                                        CERTIFICATE I AFFIDAVIT OF SERVICE I NONSERVICE


              0      OFFICER CERTIFICATE                                 OR                0     AFFIDAVIT OF PROCESS SERVER

 I certify that I am a sheriff, deputy sheriff, bailiff, appointed                  Being first duly sworn, I stale that I am a legally competent
 court officer, or attorney for a party (MCR 2.1 04(A)(2)), and                     adult who is not a party or an officer of a corporate party, and
 that: (notarization not required)                                                  that: (notarization required)

 0   I served personally a copy of the summons and complaint.
 0   I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint.
     together with---:-:-:-::--:----:----:--:::--:--=-----:--=--:--::---------- -- - -- - - - -
                        List all oocuments served with the Summons ano Complaint



- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --                                                   on the defendant(s):

 Defendant's name                                    Complete address(es) of service                     Day, date, lime

                           -


 0   I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
     have been unable to complete·servlce.

 Defendant's name                                    Complete address(es) of service                     Day, dale, lime




 I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
 information, knowledge, and belief.

Service fee            Miles traveled     Fee                                  Signature
$                      $                  $

Incorrect address fee Miles traveled     Fee         Total lee                 Name (type or print)
$                                        $           $
                      .$
                                                                               Tille
Subscribed and sworn to before me on         ---=-.,-------               - - - - - - - - - - - - ---County, Michigan.
                                            Date
My commission expires: --:::-- : - - - - -- - -             Signature:
                          Date                                                       Deputy court clerk/Notary public

Notary public, Stale of Michigan, County of

                                                         ACKNOWLEDGMENT OF SERVICE

I acknowledge !hat I have received service of the summons and complaint, logelherwith - - --,..,.,..-,---,------ - -
                                                                                                             Attachments
_ _ _ __ _ __ _ _ _ ___________                                      on----~-~~~--------------

                                                                                       Day, dale, lime

                                                                     on behalf of
 Signature
                        Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19                       PageID.8       Page 8 of 15


  ro
 ..c
    (/)
    '-
    ro
 2
  ro                                                           STATE OF MICHIGAN
 ..c
    (/)
                                          IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
 ~
                        TERRENCE ROACH,
 2
 0...
,-                                           Plaintiff,
 0
 ('\)
,-                                                                                  Case No. 2019-               -CD
 Q)
                        vs.
0
('\)
                                                                                    Honorable
---
0)
...---                  FORD MOTOR COMPANY,
---
('\)



::::c
cr                      ______________________________________________________________
                                      Defendant.
                                                                                       /
w_J             ~

u               ..:!
               ::J
                  GASIOREK, MORGAN, GRECO,
>-
f---
               vi McCAULEY & KOTZIANI P.C.
               ..../
                ..../
               ;:
z              z  By: David F. Greco (P53523)
::J            0
                  Attorneys for Plaintiff
          0 t;
0         lJ~i 30500 Northwestern Highway, Suite 425
u         "'"'~ Farmington Hills, Ml 48334
w         ~~lL
          ~ ~
z         ~0~ (248) 865-0001
>-
c:.r::
          o"' w
          ~caD!::
          :.e~il  dgreco@g!]lqmklaw.com
s         ~5~
          Q<)~
          \2~CJ-

          .··m
          CJ

           ··~
:t::                                       There is no other civil action between these parties arising out of
 ill               -
 '-                                        the same transaction or occurrence as alleged in this Complaint.
 '-
 ro           "'
               w
l'J            5
               j!:
               "'0z                                       COMPLAINT AND JURY DEMAND
2              0
               0
 >.            "'g
.c
+-'
                               NOW COMES the Plaintiff, TERRANCE ROACH, by and through his attorneys,
 ro
u                       GASIOREK, MORGAN, GRECO, McCAULEY & I<OTZIAN, P.C., and for his Complaint against
w
u                       the above-named Defendant, states as follows:
LL
LL
0                                                                     PARTIES
>-
2                             1.      Plaintiff, TERRANCE ROACH, is an individual residing in the City of Belleville,
z
                        Wayne County, Michigan .
0
w
__)
-                             2.      Defendant, FORD MOTOR COMPANY (hereinafter "FORD"), is a Michigan
LL
0
u                       corporation, with its principal place of business in the City of Dearborn, Wayne County, Michigan.
    I
N
I'-
r0
N
0
0
    I
(})
r-
        Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19                     PageID.9      Page 9 of 15




                                               JURISDICTION AND VENUE

                 3.     The amount in controversy in this civil action is in excess of $25,000, and

         jurisdiction is proper in this judicial circuit pursuant to MCL 600.601.

                 4.     Venue is proper in this judicial circuit pursuant to MCL 600.1621.

                                                GENERAL ALLEGATIONS

                 5.     Plaintiff became employed with Defendant, FORD, on or about January 1, 2006.

                 6.     His last position of employment was as a Process Coach for Defendant, FORD, at

         the Dearborn Truck Plant.

                 7.     Defendant, FORD, was aware of medical conditions/disabilities that Plaintiff was
.,..~
M


::;,
         diagnosed with and suffered from for approximately the last six years of his employment.

                8.      As a result of those medical conditions, Plaintiff requested and was approved for a

         leave of absence to deal with his medical conditions.

                9.      In August 2017 Plaintiff became sick and was diagnosed with a condition/disability

         that made it necessary for him to be on medical leave for approximately two weeks.

                 10.    When Plaintiff returned to work following his leave of absence in August 2017, he

         was unfairly and unjustly disciplined for an incident that allegedly occurred four months earlier.

                11.     In or around the first week of January 2018, prior to starting a new shift, he had been

         informed by one of prior shift supervisors that two additional employees were pre-authorized to

         worl< on his shift so Plaintiff permitted it.

                12.     In or around the second week of January 20 18, Plaintiff was questioned at work

        · regarding the authorization of certain employees to work on one of his shifts during the first week

         of January 2018.




                                                           2
          Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19                             PageID.10       Page 10 of 15




                       13.     The following week Plaintiff suffered from another medical issue (as a result of pre-

              existing medical conditions/disability) and was again off worl< for approximately one wee I<.

                       14.     Approximately two weeks after returning from that leave of absence, Plaintiff was

              unfairly and unjustly terminated from his employm ent.

                       15.     On or about June 1, 2018, Plaintiff filed a Charge of Discrimination with Equal

              Employment Opportunity Commission (EEOC).

                      16.      By way of a notice dated November 21, 2018, Plaintiff obtained his Notice of Right to

              Sue letter from the EEOC. This action is being commenced within 90 days of such Notice of Right

        ~     to Sue letter.
        &!
        "
        :1
                                                      COUNT I
        ~
        "'5                       VIOLATION OF THE AMERICAN'S WITH DISABILITIES ACT

Bu*
~n: ~                 17.         Plaintiff repeats and realleges each and every paragraph of this Complaint as
(!)   ·~
~~ ~
~ 0~
o><w
              though fully set forth herein.
::;: .. t:
~· ~~
~::> ~                18.         At all times relevant herein, Plaintiff was an "employee" and Defendant was an
Q l) :-
~~~
.•··~• "'a:
        ~

       'g
              "employer" under the Americans with Disabilities Act, 42 USC §121 01, et seq. ("ADA").

                      19.         At all times· rele vant herein, Plaintiff was a "qualified" person with a disability,
       ~
       ~
       g      was regarded by Defendant as having a disability, and/or had            a history of a disability under the
        g
              ADA.

                      20.         Defendant had a duty under the ADA not to discharge or otherwise discriminate

              against Plaintiff in his employment on account of such disability, perceived disability and/or history

              of disability.

                      21 .        Plaintiffs disability did not affect his ability to perform the essential functions of his

              particular job with or without reasonable accommodation.




                                                                    3
Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19                     PageID.11       Page 11 of 15




         22.           Defendant violated Plaintiff's rights under the ADA because of his disability,

  perceived disability, and/or history of disability by, including, but not limited to the following:

               a. Retaliating against Plaintiff;

               b. Unfairly and unjustly disciplining Plaintiff;

               c. Refusing to allow Plaintiff to return to or continue with his active employment;

               d. Terminating Plaintiffs employment;

               e. Limiting, segregating, or classifying Plaintiff in a way which deprived or tended to
                  deprive him of employment opportunities or otherwise adversely affected Plaintiff's
                  status.

               f.   Otherwise discriminating against Plaintiff with respect to the terms, conditions and
                    privileges of employment.

         23.        Defendant's violation was with malice or with reckless indifference to Plaintiff's

  federally protected rights .

         24.        As a direct and proximate result of Defendant's violation of the ADA, Plaintiff has

  suffered damages, including but not limited to loss of past and future income and fringe benefits,

  loss of professional reputation , mental anxiety and emotional distress.

     WHEREFORE, Plaintiffs respectfully requests that this Honorable Court enter judgment in

  his favor and against the Defendant in whatever amount is shown to be established by the proofs

  in this cause, together with interest, cost·, and reasonable attorney fees.

                             DEMAND FOR TRIAL BY JURY IS HEREBY MADE

                                            COUNT II
                                      VIOLATION OF THE
                           PERSONS WITH DISABILITIES CIVIL RIGHTS ACT

         25.           Plaintiff repeats and realleges each and every paragraph of this Complaint as

  though fully set forth herein.




                                                      4
    Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19                               PageID.12       Page 12 of 15




                 26.           At all times relevant herein, Plaintiff was an "employee" and Defendant was

         an "employer" under Michigan's Persons with Disabilities Civil Rights Act ("PWDCRA"), MCL

         37.1101 etseq.

                27.            At all times relevant herein, Plaintiff suffered a disability, was regarded by

         Defendant as having a disability, and/or had a history of a disability under the PWDCRA.

                28.            Defendant had a duty under the PWDCRA not to discharge or otherwise

         discriminate against Plaintiff in his employment on account of such disability, perceived disabil ity

         and/or history of disability.

   ~            29.            Plaintiffs disability did not affect his ability to perform the essential functions of his
   ...
   <0

   i
   ~     particular job with or without reasonable accommodation.
   %;
   a
§~ ~            30.            Defendant violated Plaintiff's rights under the PWDCRA beca use of his
.rO.~
i~~      disability, perceived disability, and/or history of disability by, including but not limited to:
o:o~


~~~                    a. Retaliating against Plaintiff;
~~~
~~~                    b. Unfairly and unjustly disciplining Plaintiff;
   x
== ~
• ~                    c. Refusing to allow Plaintiff to return to or continue with his active employment;
   ~
   l:

   ~                   d. Terminating Plaintiffs employment;
   ~
   g                   e. Limiting, segregating, or classifying Plaintiff in a way which deprived or te nded to
                          deprive him of employment opportunities or oth erwise adversely affected Plaintiff's
                          status.

                       f.   Otherwise discriminating against Plaintiff with respect to the terms, conditi ons and
                            privileges of employment.

                31 .        As a direct and proximate result of Defendants' violation of the PWDCRA, Plaintiff

         has suffered damages, including but not limited to loss of past and future income and f ringe

         benefits, loss of professional reputation, mental anxiety and emotional distress.




                                                                 5
        Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19                            PageID.13       Page 13 of 15




                      WHEREFORE, Plaintiffs respectfully requests that this Honorable Court enter judgment

               in their favor and against the Defendant in whatever amount is shown to be established by the

               proofs in this cause, together with interest, cost, and reasonable attorney fees.

                                           DEMAND FOR TRIAL BY JURY IS HEREBY MADE

                                                          COUNT Ill
                                       VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT

                      32.        Plaintiff repeats and realleges each and every paragraph of this Complaint as though

               fully set forth herein.

                      33.        At all times relevant herein, Plaintiff was an "employee" and Defendant was an
      ,.,;:1
      ~        "employer" under the Family and Medical Leave Act, 29 USC §2611, et seq. ("FMLA").
      vi
      ;;j
      ~               34.        Defendant had a duty under the l=MLA not to discriminate or retaliate against Plaintiff
 •    f..
8    ·~
~ ~ :i         because of his exercise of rights under the FMLA.
t!lz~
  ·r
~~~                   35.        Defendant violated Plaintiffs rights under the FMLA by, including, but not limited to
...-c.1t:
;i?;j~
~g~            the following:
~~§
.
:: ~
      ~
      ~
                            a. Retaliating against Plaintiff;

      :>                    b. Unfairly and unjustly disciplin. ing Plaintiff;
      ~
      0
      z
      B                     c. Refusing to allow Plaintiff to return to or continue with his act.ive employment;
      ..,~
                            d. Terminating Plaintiffs employment;

                            e. Limiting, segregating, or classifying Plaintiff in a way which deprived or tended to
                               deprive him of employment opportunities or otherwise adversely affected Plaintiffs
                               status.

                            f.   Otherwise discriminating against Plaintiff with respect to the terms, conditions and
                                 privileges of employment.

                      36.        Defendant's violation was willful .




                                                                       6
          Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19                       PageID.14      Page 14 of 15




                     37 .    As a direct and proximate result of such violations of Plaintiffs rights by Defendant,

              Plaintiff has suffered damages, including but not limited to, the loss of past and future income and

              employee benefits, mental anxiety, and emotional distress.

                     WHEREFORE, Plaintiffs respectfully requests that this Honorable Court enter judgment

              in their favor and against the Defendant in whatever amount is shown to be established by the

              proofs in this cause, together with interest, cos1, and reasonable attorney fees .

                                    DEMAND FOR TRIAL BY JURY IS HEREBY MADE.

                                                    COUNT IV
                            ELLIOTT -LARSEN CIVIL RIGHTS ACT- WEIGHT DISCRIMINATION

                     38.     Plaintiff repeats each and every paragraph of this Complaint as though fully set
        ~
        :r forth herein.
  . ...a
8      ·~
~~~                  39.     Plaintiff is a "person" or "individual, " and Defendant was an "employer" and a
\':l z'~
zr··
~ ~ ~ "person" within the meaning· of the Michigan's Elliott-Larsen Civil Rights Act ("ELCRA"), MCL
:~;   .. t:
'"-' w ~
~~g           §37.21 01, et seq.
'1lu x
~ ::;C)

: :~                 40.     At all relevant times, Defendants had a duty under the ELCRA not to discharge or
• I'!
        ~
        ~     otherwise discriminate against Plaintiff because of his weight .
        ~
        0
         z
        ~            41 .    Defe;mdant violated Plaintiffs rights under the ELCRA by, including but not limited
        ..,
              to, the following :

                             a:     Terminating Plaintiff's employment because of his weight.

                             b.     Unfairly and unjustly disciplining Plaintiff;

                             c.     Denying Plaintiff employment opportunities because of his weight.

                             d.     Treating Plaintiff differently than similarly situated employees
                                    because of his weight.

                             e.     Discriminating against Plaintiff with respect to compensation or the
                                    terms, conditions, or privileges of employment.


                                                                 7
         Case 2:19-cv-10845-VAR-RSW ECF No. 1 filed 03/22/19                   PageID.15      Page 15 of 15
. .. .




                        f.     Otherwise discriminating against and disparately treating Pl.aintiff on
                               the basis of his weight with respect to the terms, cond itions , and
                               privileges of his employment.

                42.     As a direct and proximate result of such violations of Plaintiff's rights by Defendant,

          Plaintiff has suffered damages, including but not limited to, the loss of past and future income and

          employee benefits, mental anxiety, and emotional distress.

                WHEREFORE, Plaintiffs respectfully requests that this Honorable Court enter judgment

          in their favor and against the Defendant in whatever amount is shown to be established by the

          proofs in this cause, together with interest, cost, and reasonable attorney fees.

                                           DEMAND FOR TRIAL BY JURY

                                                    Respectfully submitted,

                                                    GASIOREK, MORGAN, GRECO,
                                                    McCAULEY & KOTZIAN P.C.

                                                    BY:     Is/: DA V/0 F. GRECO (P53523)
                                                            Attorneys for Plaintiff
                                                            30500 Northwestern Highway, Su ite 425
                                                            Farmington Hills, Ml48334
                                                            (248) 865-0001
                                                            Dgreco@gmgml<law.com




                                                           8
